UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— SCHEDULE 14A ————— Preliminary Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by Registrantþ Filed by Party other than Registrant o Check the appropriate box: þPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Materials Pursuant to §240.14a-12 CORD BLOOD AMERICA, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): $ per share as determined under Rule0-11 under the Exchange Act. Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Cord Blood America, Inc. 1857 Helm Drive, Las Vegas, NV 89119 Notice of a Special Meeting of Shareholders to be held on April 21, 2011 To the Shareholders of CORD BLOOD AMERICA, INC. NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders of CORD BLOOD AMERICA, INC., a Florida corporation (the “Company”), will be held onApril21, at 10:00a.m., Pacific Standard Time,at 1857 Helm Drive, Las Vegas, NV 89119 , for the purpose of considering and voting upon the following matters: 1.To consider and act upon a proposal to approve an amendment to the Amended and Restated Articles of Incorporation of the Company to effect a reverse stock split of all of the outstanding shares of Common of the Company at a ratio of 1 new post reverse Common Share for each 500 outstandingpre reverse split Common Shares,(the Reverse Split); Andprovided the Reverse Stock Split amendment is approved by the Shareholders, 2.To Consider and act upon a proposal to approve an amendment to the Amended and Restated Articles of Incorporation of the Company to amend the existingfirst paragraph ofSectionII of the Articles to read as follows: “The number of authorizedshares ofCapital Stock of the Companyshall be 100,000,000 shares, of which 5,000,000 shares shall be Preferred Stock, having a par value $0.0001 per share, and 95,000,000shares shall be Common Stock, having a par value $0.0001 per share.” Our board of directors has fixed the close of business on March 10, 2011 as the record date for the determination of shareholders entitled to notice of and to vote at the annual meeting and at any adjournment or adjournments of the meeting.Your vote is very important. Whether or not you plan to attend the special meeting, in order to ensure representation of your shares, please vote “Today” in one of the following ways: ●by Internet, by visiting the website referenced shown onyourproxy card; ●by telephone, by using the toll-free telephone number shown on your proxy card; or ●by mail.Mark, sign, date and return the enclosed proxy card using the postage-paid envelope provided; or ●vote in person at the Special Meeting. PLEASE NOTE THAT ATTENDANCE AT THE MEETING WILL BE LIMITED TO STOCKHOLDERS OF CORD BLOOD AMERICA, INC. AS OF THE RECORD DATE (OR THEIR AUTHORIZED REPRESENTATIVES). YOU WILL BE REQUIRED TO PROVIDE THE ORIGINAL OR A COPY OF YOUR PROXY CARD OR PROVIDE OTHER EVIDENCE OF OWNERSHIP.IF YOUR SHARES ARE HELD BY A BANK OR BROKER, PLEASE BRING TO THE MEETING YOUR BANK OR BROKE STATEMENT EVIDENCING YOUR BENEFICIAL OWNERSHIP OF COMPANY STOCK TO GAIN ADMISSION TO THE MEETING We must have a majority of the outstanding shares represented in person or by proxy at the special meeting in order to establish a “quorum” so that we can proceed with a vote on the matters presented, after which a majority of the shares present may take action. As a result, the return of your proxy is critical to the Company and its ongoing efforts to expand its business! The Board of Directors recommends that you VOTE FOR EACH OF THEPROPOSALS. By Order of the Board of Directors /s/ Matthew Schissler Matthew Schissler Chief Executive Officer Las Vegas, Nevada February , 2011 Cord Blood America, Inc. 1857 Helm Drive, Las Vegas, NV 89119 PROXY STATEMENT FOR THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON March 4, 2011 TABLE OF CONTENTS –– THE COMPANY
